DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 10/18/2021 has been entered. As directed by the amendment: claims 1-5 are withdrawn. Claim 6 is amended. Claim 7 is cancelled. Thus, Claim 6 is currently pending. Applicant’s Remarks/Arguments regarding the Non-Final Rejection dated 07/20/2021 are fully considered and the following Final rejection is made herein.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first feed control circuit”, “a second feed control circuit”, “a first communication circuit” and “a second communication circuit” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In particular, “circuit” is a generic placeholder modified by the functional languages “a first feed control”, “a second feed control”, “a first communication” and “a second communication”. Further, there is no sufficient support in the specification as to what the limitations “a first feed control circuit”, “a second feed control circuit”, “a first communication circuit” and “a second communication circuit” structurally entail. The specification only describes the function performed by the claimed limitations. For example, the first control unit 351b corrects the speed information in paragraph (0062), the second control unit 352b causes the second speed instruction output unit 352c to5 output speed instruction signals to the second feeding part 42 in paragraph (0057).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 6, this claim recites the limitations “a first feed control circuit”, “a second feed control circuit” and “a first communication circuit” and the specification does not have support for these recited limitations. The specification only describes “the second communication unit 352e” as a communication circuit for transmitting and receiving various information to/from the first power supply 351. However, there is no support for the limitations “a first feed control circuit”, “a second feed control circuit” and “a first communication circuit” recited in this claim. Instead, the specification describes “a first control unit”, “a second control unit” and “a first communication 
Regarding claim 6, this claim recites the limitations “a first feed control circuit”, “a second feed control circuit” and “a first communication circuit” and the specification does not have support for these recited limitations. The specification only describes “the second communication unit 352e” as a communication circuit for transmitting and receiving various information to/from the first power supply 351. The disclosure (specification, Figures) lack description of these limitations. Thus, the limitations “a first feed control circuit”, “a second feed control circuit” and “a first communication circuit” recited in this claim are not described in such a way as to reasonably convey to one skilled in the relevant art what the recited limitations structurally represent . Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitations “a first feed control circuit”, “a second feed control circuit” and “a first communication circuit” recited in this claim invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
Claim 6 of this application is patentably indistinct from claims 1- 10 of Application No. 16/250,577. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 of copending Application No. 16250577(hereinafter Kawai). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Limitations in the instant application 
Limitations in the copending Kawai
An arc welding device of a consumable electrode type
An arc welding device of a consumable electrode type
a wire feeding device that feeds welding wire from a wire feeding source to a welding torch
A wire feeding device that feeds welding wire from a wire source to a welding torch
a power supply device that supplies welding current to the welding wire to be fed to a base material by the wire feeding device
a power supply device that feeds welding current to welding wire fed to a base material by the wire feeding device

the power supply device includes a first power supply and a second power supply that are connected in parallel
wherein the wire feeding device comprises: an intermediate wire feeding source that is disposed between the wire feeding source and the welding torch and is configured to temporarily store the welding wire fed from the wire feeding source and to feed the stored welding wire to the welding torch
A wire feeding device comprising: a wire buffer that is configured to temporarily accommodate the welding wire fed from the wire source and to feed the accommodated welding wire to the welding torch
 a first feeder that feeds the welding wire of the wire feeding source to the intermediate wire feeding source
a first feeding part that feeds the welding wire from the wire source to the wire buffer
a second feeder that feeds the welding wire stored in the intermediate wire feeding source to the welding torch
a second feeding part that feeds the welding wire accommodated in the wire buffer to the welding torch;
a first feed control circuit that is located at the first power supply and that controls speed of feeding by the first feeder
a first control circuit that is located at the first power supply and that controls speed of feeding by the first feeder,
a second feed control circuit that is located at the second power supply and that controls speed of feeding by the second feeder
a second control circuit that is located at the second power supply and that controls speed of feeding by the second feeder

a detector having a rotary position sensor or a limit switch and configured to detect an accommodated amount of welding wire accommodated in the wire buffer


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artelsmair et al. (US 6, 831, 251 B) , herein after called Artelsmair in view of Kaneko (JP 2013038864 A), herein after called Kaneko.
Regarding claim 6,  Artelsmair discloses an arc welding device of a consumable electrode type (welding device with welding wire 13 ,FIG. 1) comprising: a wire feeding device ( wire feed device 11, FIG. 1)  that feeds welding wire from a wire feeding source to a welding torch (wire feeding device 11 feeds a welding wire 13 from a supply reel 14 through a supply line 12 into the region of the welding torch 10, (4: 28 – 32 and FIG. 1)) and a power supply device (power component 3 of the current source 2, FIG. 1) that supplies welding current to the welding wire to be fed to a base material by the wire feeding device (supplies current needed to strike an arc 15 between the welding wire 13 and a workpiece 16 is fed via a supply line 17 , (4: 36 – 44 and FIG. 1)),  wherein the wire feeding device comprises: an intermediate wire feeding source (an internal diameter 38, FIG.3) that is disposed between the wire feeding source and the welding torch (disposed between supply reel 14 and welding torch 10, FIG. 2) and is configured to temporarily store the welding wire fed from the wire feeding source (stores the flexed or deflected welding wire due to  speed or a wire feed rate of the difference between auxiliary drive 30 and  the main drive 29 at the welding torch 10, (6: 64 – 7: 01 and FIG. 3)) and to feed the stored welding wire to the welding torch (the output welding wire 13 is from the internal diameter 38 is fed to the welding torch via hose 23, FIG. 2)); a first feeder (welding wire feeder 27, FIG. 2) that feeds the welding wire of the wire feeding source to the intermediate wire feeding source (wire feeder 27 feeds wire 27 from reel 14 to the internal diameter 38 of the tubular sensor 31, (FIG. 2)); a second feeder (welding wire feeder 28, FIG. 2) that feeds the welding wire stored in the intermediate wire feeding source to the welding torch ( disposed between the internal diameter 38 and welding torch 10, (FIG. 2)); and 3Atty Dkt. No.: KOHN-213 USSN: 16/340,489a detector that detects an amount of the welding wire stored in the intermediate wire feeding source (detector unit 39 connected to the tubular sensor 31 of internal diameter 38 is in turn electrically connected to a welding wire feeder 27 that determines the amount of wire in the internal diameter 38, (5: 49 -55 and FIG. 2)).
A power supply device comprises (power component 3 of the current source 2, FIG. 1, FIG. 2), feed control circuit (speed regulator 40, FIG. 2) that controls speed of feeding by the first feeder (the speed of the welding wire feeder 27 or 28 is regulated on the basis of a signal from the detector unit 39, (5: 60-63)) and the first feed control circuit is configured to correct the speed of feeding by the first feeder such that a predetermined amount of welding wire is stored in the intermediate wire feeding source based on a detection result obtained by the detector (the speed regulator unit 40 adjusts  wire feed rate of the auxiliary drive 30 so that  correction can be applied should a short circuit occur again (7: 36 – 48)) and control the speed of feeding by the first feeder based on the speed information received by the first communication circuit (the speed of the other welding wire feeder 27 or 28 is regulated on the basis of a signal from the detector unit 39, (5: 60-63)).

Artelsmair does not explicitly disclose the power supply device including a first power supply and a second power supply that are connected in parallel, a first feed control circuit that is located at the first power supply; a second feed control circuit that is located at the second power supply, wherein the first power supply comprises: a first communication circuit ; a first signal input terminal that is connected to the detector; and a first speed instruction output terminal that outputs a speed instruction signal to the first feeder, wherein the second power supply comprises: a second communication circuit; a second signal input terminal; and a second speed instruction output terminal that outputs a speed instruction signal to the second feeder, wherein the second communication circuit is configured to transmit speed information indicating the feeding speed of the welding wire fed by the second feeder to the first power supply, the first communication circuit is configured to receive the speed information transmitted from the second power supply. 
However, Kaneko that teaches it is common to connect power convertors in parallel to provide a large current capacity, also teaches a parallel invertor device that drives an electric motor. Further, Kaneko teaches power supply device ( parallel invertor device, FIG.1)  including a first power supply (master inverter 2a, (abstract , FIG. 1)) and a second power supply (slave inverter 2b, FIG. 1)) that are connected in parallel (master inverter 2a and slave invertors 2b,2c are connected in parallel, (abstract, FIG. 1)), a first feed control circuit that is located at the first power supply (control device 5a located at the master invertor 2a, (abstract, FIG. 1)); a second feed control circuit that is located at the second power supply (control device 5b located at the slave invertor 2b, (abstract, FIG. 1)), wherein the first power supply comprises: a first communication circuit (current detection circuit 13, FIG.1)) ; a first signal input terminal that is connected to the detector (input terminals (three), see FIG. 1)); and a first speed instruction output terminal that outputs a speed instruction signal to the first feeder (a speed command generation unit 9 output terminal to the speed control unit 12, (FIG. 1)) wherein the second power supply (slave invertor 2b, (FIG. 1)) comprises: a second communication circuit (limiter unit 13b, (FIG. 3)); a second signal input terminal (three input signal  terminals for limiter 13b, see (FIG. 1); and a second speed instruction output terminal that outputs a speed instruction signal to the second feeder (a speed command generation unit 9b output terminal to the speed control unit 12b, (FIG. 3)), wherein the second communication circuit is configured to transmit speed information indicating the feeding speed of the welding wire fed by the second feeder to the first power supply (limiter 13b is communicating current command Itr to the first current detection circuit 13 via feeds based on which speed command ω r is generated by the speed command generation unit 9b, (page 28 , FIG. 3)),  the first communication circuit is configured to receive the speed information transmitted from the second power supply (current detection circuit 13 is configured to receive current information from limiter 13b that determines  the speed of the motor, page28, FIG. 3)). 
The advantage of such configuration disclosed by Kaneko here is that the burden on the control device and the storage capacity of the memory are reduced and the configuration of the control device is simplified and cost can be reduced (page 4, Kaneko) by connecting a first power supply and a second power supply that are connected in parallel where each have a controllers communicating with each other.

Response to Arguments
Applicant's arguments filed have been fully considered have been fully considered but they are not persuasive because: 
Applicant argues “According to the Applicant's presently claimed invention, the wire feeding system can be configured in such a way that each power supply connected in parallel has a single signal input terminal and a single speed instruction output terminal. In other words, it is not necessary to install two signal input terminals and two speed instruction output terminals in the first or second power supply. In contrast to the Applicant's claimed invention, if each of the first and second power supply has two sets of terminals and the first and second power supply are connected in parallel, some terminals are not used and such a configuration is inefficient. None of the above features of the Applicant's claimed invention are disclosed or suggested by the cited combination of Artelsmair and Kaneko. Therefore, the Applicant contends that a prima facie case of obviousness has not been established, and thus respectfully requests that the 35 U.S.C. § 103 rejection be withdrawn.”
The examiner respectfully disagrees. The applicant appears to say because the teaching reference has a multiple signal input terminal and multiple speed instruction output terminal contrary to a single signal input terminal and a single speed instruction output terminal of the current invention, it failed to teach the claimed invention of claim 6. However, claim 6 recites “first power supply comprises: and second power supply comprises: …” Thus does not limit to “a single signal input terminal and a single speed instruction output terminal” and the fact that Kaneko has extra signal input terminal and extra speed instruction output terminal does not prevent from teaching the claimed invention of claim 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761